THE THIRTEENTH COURT OF APPEALS

                                   13-11-00254-CR


                              MARY ALICE PALACIOS
                                       v.
                              THE STATE OF TEXAS


                                  On Appeal from the
                    398th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-2755-10-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.       The Court orders the judgment of the trial court REVERSED and

RENDERED.

      We further order this decision certified below for observance.



July 31, 2014